                 Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 1 of 6
J\O 245B (Rev. 02/18)   Judgment in a Crimina l Case
                        Sheet I



                                            UNITED STATES DISTRICT COURT
                                                                    District of Montana
                                                                            )
               UNITED STATES OF AMERICA                                     )          AMENDED JUDGMENT IN A CRIMINAL
                                     v.                                     )          CASE
                                                                            )
                        GERMAN COPPOLA                                                 Case Number: 14-CR-117-SPW-TJC-2
                                                                            )
                                                                            )          USM Number: 16234046
                                                                            )
                                                                            )          Andrew S lttleman / Lisa Bazant
                                                                            )          Defendant ' s Attorney
THE DEFENDANT:
5Zl pleaded guilty to count(s)            the count in the Superseding Information

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not gu ilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                           Offense Ended

  26 U.S.C. 7203                      Failure to File Tax Return (Misdemeanor)




        The defendant is sentenced as provided in pages 2 through                  6           of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)

 D Count(s)                                                •   IS     Dare dismissed on the motion of'the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence ,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgt'nent are fully paid. Ifordered to pay restitution ,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                            4/2/2019
                                                                            Date of' Imposition or Judgment




                                                                            Signature of Judge




                                                                                                avan United States Magistrate Judge



                                                                            6/29/2020
                                                                            Date
               Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 2 of 6
AO 245B (Rev . 02/18) Judgmen t in a Criminal Case
                      Sheet 4- Probation
                                                                                                       Judgment- Page    2     or        6
DEFENDANT: · GERMAN COPPOLA
CASE NUMBER: 14-CR-117-SPW-T JC-2
                                                             PROBATION
You are hereb y sentenced to probation for a term of:
 1 year.

 While on probation, the defendant shall not enter the United States without proper application to and receiving permission from the Bureau
 of Immigration and Customs Enforcement. The term of probation will be unsupervised while the defendant is not residing in the United
 States. If the defendant returns to the United States , within 72 hours of return , the defendant is to report in person to the nearest United
 States Probation Office and shall be subject to active probation supervision.




                                                     MANDATORY CONDITIONS
I.  You must not commit another federal , state or local crime.
2.  You must not unlawfully possess a controlled substance.
3. You must refrain from any unla wful use of a controlled substance. You must submit to one drug test within I 5 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
            0 The above drug testing condition is suspended, based on the co urt's determination that you pose a low risk of fu ture
                substance abuse. (check i{aµpli cah/e/
4.  Ill You must cooperate in the collection of ON/\ as directed by the probation officer. (check if' aµ plicab/e/
5.  D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 1, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check !f'applicahleJ
6.  0 You must participate in an approved program for .domestic violence. /check i(aµplicahle)
7.  rl! You must make restitution in accordance with 18 U.S .C. §§ 2248 , 2259, 2264 , ·2·327, 3663, 3663A, and 3664. (c heck i/applicableJ
8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013 .
9.  If this judgment imposes a fine , you must pay in accordance wi th the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might aff~ct your ability to pay restitution ,
    tines , or spec ial assessments .


You must comply with the standard conditions that have been adopted by this court as wel"I as with any other conditions on the attached
page.
                Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 3 of 6
 AO 245[l (Rev. 02/1 8) Judgment in a Criminal Case
                        Sheet 4A - Probation
                                                                                                   Judgmcnt- - Pagc              or
DEFENDANT: GERMAN CO PPOLA
CASE NUMBER: 14-CR-117-SPW-TJC-2

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision·. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep infom1ed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district whei"e you arc authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with) , you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible clue to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ·o f a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation onicer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities) , you must notify the probation officer at least 10 days before the change. If notitying the probation officer at least I 0
       clays in advance is not possible clue to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.                .
I 0.   You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e. , anything that was
       designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
I 2.   If the probation officer determines that you pose a risk to another person (including an organi zation), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use On ly
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further info1·111ation regarding these conditions, see Ove1Tiew o(Probarion and S11p erl'ised
Release Conditio,is, ava.ilable at: www.uscourts .gov.                                  ·

Defendant's Signature                                                                                        Date
              Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 4 of 6
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 4B - Probation
                                                                                            Jud gment- Page   4    or       6
DEFENDANT : GERMAN COPPOLA
CASE NUMBER: 14-CR-117-SPW-TJC-2

                                              ADDITIONAL PROBATION TERMS

 1. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall
 consent to third-party disclosure to any employer or potential employer.

 2. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
 no new lines of credit without prior approval of the United States Probation Officer. Yol) must notify the Probation Officer of
 any material changes in your economic circumstances that might affect your ability to pay restitution , fines or special
 assessments.

 3. The defendant shall apply all monies received from income tax refunds , lottery winnings, judgments , and/or any other
 anticipated or unexpected financial gains to the outstanding court-ordered financial obligation .

 4. The defendant must immediately report, continue to report , surrender or self-deport as directed by the U.S. Immigration
 and Customs Enforcement and follow all their instructions and reporting requirements until any deportation proceedings
 are completed .

 5. If the defendant is ordered deported from the United States , he must remain outside the United States , unless legally
 authorized to re-enter. If you re-enter the United States , you must report to the nearest probation office within 72 hours of
 your return.

 6. The defendant shall submit his person, residence, place of employment, vehicles, and papers to a search , with or
 without a warrant , by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
 condition of release . Failure to submit to search may be grounds for revocation. The defendant shall warn any other
 occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow se izure of
 suspected contraband for further examination.
                Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 5 of 6
AO 2458 (Rev. 02/18)    Judgment in a Cri111 in al Case
                        Sheet S - Cri111inal Monetaty Penalties
                                                                                                            Judgment -   Page          5     of          6
 DEFENDANT: GERMAN COPPOLA
 CASE NUMBER: 14-CR-117-SPW-TJC-2
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                    JVTA Assessment*                    Fine                     Restitution
 TOTALS                $ 25.00                     $                                   $                          $ 38,644 .12



 D    The determination of restitution is deferred until                      . An Amended Judgment in           a Criminal     Case   (AU 245CJ   will be entered
      after such determination.

 ~    The defendant must make restitution (including community rest itution) to the following payees in the amount list ed below.

      If the defendant makes a partial payment, each payee sha ll recei ve an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment co lumn below. However, pursuant to 18 U.S.C. § 3664(1) , all nonfeclcral victims must be paid
      before the United States is paid.

 Name of Payee                                                           Total Loss *''            Restitution Ordered             Priority or Percentage
  IRS-RACS _                                                                                                 $38 ,644.12




 TOTALS                                 $                           0.00           $                  38,644 .12


  D     Restitution amount ordered pursuant to pica agreement S

  D    The defendant must pay interest on restitution and a fine of more than $2 ,500, unless the restitution or fine is paid in ful l before the
       fiti eenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(!). All of the payment optio ns on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  ~     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                D fine     0    restitution.

        D the interest requirement for the              D    fine    •     restitution is modified as follows:

  * Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22 .
  ** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
  after September 13 , 1994, but before April 23, 1996.
              Case 1:14-cr-00117-SPW-TJC Document 252 Filed 06/29/20 Page 6 of 6
AO 2458 (Rev. 02/18) Judgment in a Crimina l Case
                     Sheet 5A - Criminal Monetary Pena lties
                                                                                        Judgmcnt- Pagc   6             6
DEFENDANT: GERMAN COPPOLA
CASE NUMBER: 14-CR-117-SPW-TJC-2

                      ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
The defendant shall pay restitution in the amount of $4 ,000 .00 per month , or as otherwise directed by United States
Probation. Payment shall be made to the Clerk , United States District Court , James F. Battin U.S . Courthouse, 2601 2nd
Ave North , Ste 1200, Billings, MT 59101 , and shall be disbursed to:
IRS-RACS
Attn : Mail Stop 6261 , Restitution
333 Pershing Ave.
Kansas City , MO 64108
